 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   VERN ROBERT THEROUX JR.                               Case No.: 19-cv-1906-CAB-KSC
12                                        Plaintiff,
                                                           ORDER DECLINING
13   v.                                                    SUPPLEMENTAL JURISDICTION
                                                           OVER STATE LAW CLAIM
14   LEMON GROVE ULTRA MART, INC.
     dba LAUNDROMAT/KANO FOODS
15
                                       Defendant.
16
17
           The complaint in this action asserts one claim under federal law for violation of the
18
     Americans with Disabilities Act (“ADA”), along with a claim for violation of California’s
19
     Unruh Act. The complaint asserts jurisdiction based on the existence of a federal question
20
     (the ADA claim), and supplemental jurisdiction over the state claim.
21
           Federal courts have the discretion to exercise supplemental jurisdiction over all
22
     claims that are “so related to claims in the action within such original jurisdiction that they
23
     form part of the same case or controversy under Article III of the United States
24
     Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, however,
25
     district courts may decline to exercise supplemental jurisdiction over a claim if: (1) it raises
26
     a novel or complex issue of state law; (2) it substantially predominates over the claim(s)
27
     over which the court has original jurisdiction; (3) the court has dismissed all claims over
28

                                                       1
                                                                                   19-cv-1906-CAB-KSC
 1   which it has original jurisdiction; or (4) there are other compelling reasons for declining
 2   jurisdiction. 28 U.S.C. § 1367(c). The Supreme Court has identified additional factors that
 3   district courts should consider when deciding whether to exercise supplemental
 4   jurisdiction, “including the circumstances of the particular case, the nature of the state law
 5   claims, the character of the governing state law, and the relationship between the state and
 6   federal claims.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).
 7            “While discretion to decline to exercise supplemental jurisdiction over state law
 8   claims is triggered by the presence of one of the conditions in § 1367(c), it is informed by
 9   the Gibbs1 values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian
10   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted). A district
11   court need not “articulate why the circumstances of [the] case are exceptional” to dismiss
12   state-law claims pursuant to 28 U.S.C. section 1367(c)(1)-(3). San Pedro Hotel Co., Inc.
13   v. City of L.A., 159 F.3d 470, 478–79 (9th Cir. 1998) (citation omitted).
14            Here, the complaint states a federal claim for violation of the ADA, along with a
15   state law claim for violation of the Unruh Act. As a result, while the ADA does not entitle
16   a plaintiff to recover damages, the complaint seeks statutory damages under the Unruh Act.
17   Meanwhile, the same injunctive relief available under the ADA is also available under the
18   Unruh Act. See Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017)
19   (noting that “[i]t is unclear what advantage—other than avoiding state-imposed pleading
20   requirements—Plaintiff gains by being in federal court since his sole remedy under the
21   ADA is injunctive relief, which is also available under the Unruh Act.”). Thus, the state
22   claim and the issues related thereto substantially predominate over the ADA claim, which
23   appears to be a secondary claim included to justify filing the complaint in this Court, rather
24   than a necessary (let alone predominant) claim in this lawsuit. See Rutherford v. Ara
25   Lebanese Grill, No. 18-CV-01497-AJB-WVG, 2019 WL 1057919, at *3 (S.D. Cal. Mar.
26
27
28   1
         United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

                                                        2
                                                                                 19-cv-1906-CAB-KSC
 1   6, 2019) (declining supplemental jurisdiction over Unruh Act claim because Unruh Act
 2   claim substantially predominated over ADA claim).
 3          In addition, the important interest of comity supports declining jurisdiction. See
 4   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (holding that comity is a factor
 5   to be considered before exercising supplemental jurisdiction). California has a strong
 6   interest in protecting its citizens and businesses from abusive litigation and also in
 7   preventing its own laws from being misused for unjust purposes. In 2012, in an attempt to
 8   deter baseless claims and vexatious litigation, California adopted heightened pleading
 9   requirements for disability discrimination lawsuits under the Unruh Act. See Cal. Civ.
10   Proc. Code § 425.502; SB 1186, Chapter 383 § 24 (Ca. 2012). Mr. Theroux, who describes
11   himself as a “tester” in the complaint, has filed twelve disability discrimination cases in
12   this court over the past year, and an online search of San Diego County Superior Court
13   records reveals that Mr. Theroux filed over twenty lawsuits in that court in 2019 alone.
14   Accordingly, the need for California’s procedural protections appears particularly acute.
15          Finally, “federal courts may properly take measures to discourage forum shopping.”
16   Rutherford v. Econolodge, No. 18CV1471-LAB (JMA), 2019 WL 950329, at *3 (S.D. Cal.
17   Feb. 27, 2019) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)); Schutza v.
18   Cuddeback, 262 F. Supp. 3d at 1031 (holding that plaintiff who had filed numerous ADA
19   actions in federal court was engaging in forum shopping “to avoid California’s heightened
20   pleading requirements for disability discrimination claims.”). “[I]t would be improper to
21   allow Plaintiff to use the federal court system as a loophole to evade California’s pleading
22   requirements.” Rutherford v. Ara Lebanese Grill, 2019 WL 1057919, at *5. “Therefore,
23   as a matter of comity, and in deference to California’s substantial interest in discouraging
24
25
     2
26     Under the Unruh Act a plaintiff alleging disability discrimination must include in his complaint: (1) an
     explanation of the specific access barrier or barriers encountered; (2) the way in which the barrier denied
27   the individual full and equal access, or in which it deterred the individual on each particular occasion. (3)
     the date/s when the claimant encountered the specific barriers. The section also contains additional
28   requirements for high-frequency litigants. Cal. Civ. Proc. Code § 425.50.

                                                          3
                                                                                             19-cv-1906-CAB-KSC
 1   unverified disability discrimination claims, the Court declines supplemental jurisdiction
 2   over Plaintiff’s [state law claims].” Schutza v. Cuddeback, 262 F. Supp. 3d at 1031.
 3          In sum, because (1) Plaintiff’s state law claim predominates over his federal claim
 4   under the ADA, and (2) the interests of comity and discouraging forum shopping constitute
 5   exceptional circumstances, the Court sua sponte declines supplemental jurisdiction over
 6   claim two in the complaint. Claim two is DISMISSED WITHOUT PREJUDICE to
 7   refiling in state court.
 8          It is SO ORDERED.
 9   Dated: October 4, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                              19-cv-1906-CAB-KSC
